Title: To James Madison from Elbridge Gerry, 21 December 1813
From: Gerry, Elbridge
To: Madison, James


        
          My dear Sir,
          Cambridge 21st Decr 1813
        
        I was arrested in my intention to have left my family in time to have met the Senate on the first day of their Session, by the sudden & severe illness of Mrs Gerry & two children; & after their recovery, did not conceive that the political campaign would open before the newyear, & concluded it best to remain here & avoid the extreme bad roads. The Publick are anxiously waiting the result of the closed doors of Congress, & I flatter myself it will be favorable. An excellent officer of this State Capt Frederick Conkling has been employed by Major General Hampton as Deputy Quarter Master General, and I am credibly informed he Genl Hampton is desirous of his being established in that office. I have long known Capt Conkling, & think he would fill the office with great ability & fidelity. Please to accept with your Lady, the sincere & respectful attachment of Mrs Gerry & my family, & of your unfeigned friend
        
          E Gerry
        
        
          P.S. The embargo has arrived, And by the extreme abuses which preceeded it, is rendered a popular measure. There has been too much reason to apprehend great collusions on the part of some revenue officers. An effectual remedy is requisite. Your address at the opening of the Session is considered as an excellent State paper. It cannot fail to bring conviction to every candid & intelligent mind, of the justice of our cause, & correctness of our measures; to present our affairs in an honorable point of view to the continent of Europe; & to remove from the vision of G Britain, the film which has blinded her inhabitants.
        
      